Citation Nr: 1455624	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  11-22 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an ankle disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from December 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma that denied a petition to reopen a previously denied claim of service connection for right and left ankle disability.

The Veteran had a November 2012 videoconference hearing before the undersigned.  A hearing transcript is of record.  

In March 2014, the Board granted the Veteran's petition to reopen and remanded the underlying service connection claim for additional development. 

In September 2014, the RO issued a statement of the case addressing a claim of service connection for ischemic heart disease and a claim for a higher rating for service-connected hearing loss.  No substantive appeal has thereafter been included in the electronic file made available to the Board.  Although the RO has apparently indicated in VACOLS that a VA Form 9 was filed on October 3, 2014, none is of record.  Consequently, the Board will address only the single issue over which it has jurisdiction.


REMAND

A May 2014 VA examiner reviewed all pertinent records related to the claim on appeal and provided a negative opinion.  He determined that the described in-service injuries were acute.  However, a salient point to be made is that a July 2010 right ankle X-ray report had indicated an old injury may be present.  This potentially favorable finding needs to be directly addressed in a medical opinion before concluding the in-service right ankle injury was merely acute.  As for the left ankle, the current rationale is conclusory and additional detail is needed as to why the current left ankle tendonitis is not related to an in-service injury.  

A July 2014 addendum to the May 2014 report was prepared by a different examiner who did not review the July 2010 right ankle X-ray report or service treatment records.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (medical opinion is inadequate if it is not based upon a complete review of the record).  The reviewer reasoned that the September 2010 report of an old injury was erroneous because the July 2010 X-ray was interpreted by a physical therapist.  However, he did not consider the actual July 2010 X-ray interpreted by a physician suggesting an old injury.  Presumably, this led the September 2010 physical therapist to report a prior right ankle fracture.  

Moreover, the July 2014 examiner's comments indicate that the Veteran was not considered to have a current right ankle disability based upon contemporaneous clinical findings.  As strange as it may seem, for VA compensation purposes, any diagnosed ankle disorder manifesting itself since the date of the claim (April 2010) is considered a current disability, even if it was an acute problem and subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Notably, the Veteran had a July 2010 right ankle sprain and thus, demonstrated a current right ankle disability for VA compensation purposes and must be considered as having a current right ankle disability.  In addition, clarification is also needed on whether the right ankle soft tissue swelling noted in the April 2014 X-ray report is considered a disability.  

For the reasons set forth above, another medical nexus opinion is needed as detailed below.  Accordingly, the case is REMANDED for the following action:

1.  Contact an appropriately qualified expert for an addendum medical opinion.  A complete copy of the electronic record and a copy of this remand must be available to the reviewer.  

Following a review of the entire record, the examiner must express an opinion on whether any current ankle disability is at least as likely as not (50 percent probability or greater) related to active service.  The examiner must specifically consider the November 1975 and February 1976 service treatment records and the Veteran's account of in-service ankle injuries.  

The examiner is advised that a current ankle disability for VA compensation purpose includes any disorder found since the date of the Veteran's claim in April 2010.  (It includes disorders that manifest within this time period and subsequently resolve.  Hence, the July 2010 right ankle sprain is considered a current disability.)

A detailed rationale must be given to support each opinion, specifically for any determination that a prior injury was acute.  The medical reasons for accepting or rejecting the Veteran's statements regarding injury and continuity of symptoms since service should be set forth in detail.  

If the reviewer determines that he/she cannot provide an opinion without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definite opinion can be obtained.)

(If the reviewer determines that another examination is necessary, this must be scheduled).   

2.  After the above-requested development has been completed, and following completion of any additional evidentiary development deemed appropriate, readjudicate the claim of service connection as to each ankle.  If any benefit sought remains denied, the Veteran should be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

